Order entered September 20, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-12-01429-CV

                               JIM SILLIMAN, Appellant

                                            V.

          LUXOR CONTRACTING, INC. D/B/A LUXOR STAFFING, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-01795

                                         ORDER
       The Court has before it appellee’s September 18, 2013 second unopposed motion for

extension of time to file brief. The Court GRANTS the motion and ORDERS appellee to file its

brief by November 4, 2013.     No further extensions will be granted absent a showing of

exceptional circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE